DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the dialkylcarbamic acid metal salt" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The phrase "a laminate comprising the melt shapable fluororesin" on line 2 of claim 7 renders the claim indefinite because it is unclear if the laminate of claim 7 comprises the layer ethylene--olefin-nonconjugated polyene copolymer with (i) a melt shapable fluororesin layer on each sides or (ii) laminates comprising the melt shapable fluororesin layers on each side.

Claim Interpretation
For the purpose of examination, claim 3 is taken to depend from claim 2 and the laminate of claim 7 is taken to comprise melt shapable fluororesin layers on both sides of the layer ethylene--olefin-nonconjugated polyene copolymer (see paragraph 0107 on pages 48-49 of the instant specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2012/0107617 A1) in view of Yamaguchi et al. (US 5,011,556 A) and/or Fukushi (US 5,512,225 A).
	Masui et al. is directed to a vulcanized laminate comprising comprising a rubber layer firmly adhered to a fluororesin layer (paragraph 0013).  The rubber layer comprises an unvulcanized rubber, a compound, magnesium oxide, silica, and a metal salt (paragraph 0020).  The compound is preferably 1,8-diazabicyclo(5.4.0)undec-7-ene (paragraph 0027) present at a concentration of more than 1.0 to not more than 5.0 parts by mass per 100 parts of unvulcanized rubber (paragraph 0039).  The magnesium oxide is present at a concentration of 3 to 20 parts by mass per 100 parts of unvulcanized rubber (paragraph 0053).  The silica is present at a concentration of 10 to 40 parts by mass per 100 parts unvulcanized rubber (paragraph 0054).  The metal salt may be zinc dibutyldithiocarbamate or copper dimethyldithiocarbamate (paragraph 0050) present at a concentration of 0.01 to 3 parts by mass per 100 parts unvulcanized rubber (paragraph 0052).  The fluororesin is preferably polychlorotrifluoroethylene or chlorotrifluoroethylene copolymer (paragraph 0069).  Rubber layers may be applied to both faces of the fluororesin layer or fluororesin layers may be applied to both faces of the rubber layer (paragraph 0124).  The finished laminate is formed by vulcanization after laminating the rubber and fluororesin layers (paragraphs 0130-0132).  The laminate may be used as a hose for a fuel system (paragraph 0189).
	Masui et al. do not teach the use of an ethylene--olefin-nonconjugated polyene copolymer as their unvulcanized rubber.  However, Masui et al. do teach that their unvulcanized rubber is preferably a fluorine-free rubber (paragraph 0021), such as ethylene-propylene-termonomer copolymer rubber (paragraph 0022).
	Yamaguchi et al. is directed to a laminated product for use as a fuel hose (column 9, lines 25-31).  The laminated product comprises a fluoropolymer layer and a rubber-like polymer layer (column 1, lines 60-63).  Suitable materials for the rubber-like polymer layer include ethylene-propylene non-conjugated diene rubber (column 2, lines 27-35).
	Fukushi is directed to a multi-layer composition particularly useful as a fuel-line hose (column 5, lines 27-32).  The first layer of the composition is a fluoroplastic and the second layer is a hydrocarbon elastomer (column 2, lines 33-37).  The hydrocarbon-elastomer may be ethylene propylene diene terpolymers (column 4, lines 13-17).  Useful ethylene propylene diene terpolymers contain dienes such as 1,4-hexadiene, dicyclo pentadiene, and ethylidene norbornene - i.e. non-conjugated dienes (column 4, lines 32-36).
	It would have been obvious to one of ordinary skill in the art to use an ethylene propylene non-conjugated diene rubber for the rubber layer of Masui et al. since the courts have held the selection of a known material (e.g. the ethylene propylene non-conjugated diene rubber of Yamaguchi et al. and/or Fukushi) based on its suitability for its intended use (e.g. the rubber layer in a rubber/fluororesin laminate for use as a fuel hose) supported a prima facie obviousness determination.  See MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787